Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


This Communication is in response to applicants’ interview on February 17, 2021.


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. John S. Golian (Reg. No. 54,702), on 2/17/2021.

The application has been amended as follows:

Claim 1.	(Currently Amended)	A computer-implemented method, comprising: 
predicting an inflow of tasks for a window of time, the predicted inflow of tasks including at least one task of a first type;
determining availability of an executor to execute a second type of task during the window of time based on the predicted inflow of tasks;
based on the availability, initiating assignment of a task of the second type in a task queue to the executor; [[and]]
assigning the task to run on the executor during the window of time; and
monitoring an actual inflow of tasks for the window of time;
determining an action is needed to mitigate a situation based on the actual inflow of tasks;
initiating the action to mitigate the situation, wherein the action quiesces the task;
assigning a new task to run on the executor; and
running the new task on the executor.


Claim 3.	(Canceled)	


Claim 7.	(Currently Amended)	The computer-implemented method of claim 1[[3]], wherein the action is needed when the new task is an unexpected high priority task in the actual inflow of tasks. 

Claim 9.	(Currently Amended)	The computer-implemented method of claim 1[[3]], wherein quiescing the task reassigns the task to the task queue.

Claim 10.	(Currently Amended)	One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
predicting an inflow of tasks for a window of time using a learning model trained on historical knowledge about usage of server resources;
determining availability of the server resources based on the predicted inflow of tasks;
based on the availability, initiating a task to be assigned to an executor of the server resources, wherein the task is predicted to finish run on the executor within the window of time; [[and]]
assigning the task to run on the executor; and
monitoring an actual inflow of tasks for the window of time;
determining an action is needed to mitigate a situation based on the actual inflow of tasks;
initiating the action to mitigate the situation, wherein the action quiesces the task;
assigning a new task to run on the executor; and
running the new task on the executor.

Claim 11.	(Canceled)

Claim 13.	(Currently Amended)	The one or more computer storage media of claim 12, further comprising:
adding the task to [[the]] a task queue, the task associated with the priority.

Claim 14.	(Currently Amended)	The one or more computer storage media of claim 10[[11]], wherein the action is needed when the new task is an unexpected high priority task in the actual inflow of tasks.

Claim 16.	(Currently Amended)	The one or more computer storage media of claim 10[[11]], wherein quiescing the task reassigns the task to [[the]] a task queue.

Claim 17.	(Currently Amended)	The one or more computer storage media of claim 10[[11]], wherein the action is needed when the new task is an unexpected high priority task in the actual inflow of tasks.

Claim 19.	(Currently Amended)	A computing system comprising:
one or more processors; and 
one or more computer storage media storing computer-usable instructions that, when used by the one or more processors, cause the one or more processors to perform operations, the operations comprising:
predicting an inflow of tasks for a window of time, the predicted inflow of tasks including at least one task of a first type; 
determining availability of an executor to execute a second type of task during the window of time based on the predicted inflow of tasks; [[and]]
assigning a task of the second type in a task queue to an executor using the determined availability of the executor based on the predicted inflow of tasks; and
monitoring an actual inflow of tasks for the window of time;
determining an action is needed to mitigate a situation based on the actual inflow of tasks;
initiating the action to mitigate the situation, wherein the action quiesces the task;
assigning a new task to run on the executor; and
running the new task on the executor.

Claim 20.	(Canceled)



Claims 1-2, 4-10, and 12-19 is/are allowed.
Claims 3, 11 and 20 is/are cancelled.



Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant, especially the limitation of a computing system comprising: one or more processors; and one or more computer storage media storing computer-usable instructions that, when used by the one or more processors, cause the one or more processors to perform operations, the operations comprising: predicting an inflow of tasks for a window of time, the predicted inflow of tasks including at least one task of a first type; determining availability of an executor to 
running the new task on the executor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Razu A Miah whose telephone number is (571)270-5433.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 27493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAZU A MIAH/Primary Examiner, Art Unit 2441